Citation Nr: 1115549	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  97-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine, prior to April 15, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine with cervical radiculopathy of the left upper extremity, from April 15, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine, prior to April 15, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, from April 15, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

6.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

7.  Entitlement to a disability rating in excess of 10 percent for impingement syndrome of the left (minor) shoulder from November 1, 1994 to November 2, 2006.

8.  Entitlement to a disability rating in excess of 20 percent for impingement syndrome of the left (minor) shoulder from November 3, 2006 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1974 to October 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case as been before the Board previously and was remanded in November 2003 and May 2006 for procedural compliance and further evidentiary development.  An August 2007 Board decision denied the above-stated claims for increased ratings.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court remanded the claim to the Board for further development.  In compliance with the Court's memorandum decision, the Board remanded the Veteran's claims to the RO in October 2009.  In the May 2009 decision, the Court determined that the Board gave inadequate reasons and bases with regard to referral for extraschedular consideration of the Veteran's claims and that records from Dr. L should be obtained.  As this development has now been completed, the Veteran's claims are properly before the Board at this time.

The Board notes that, during the course of this appeal, in a December 2010 rating decision, the RO increased the Veteran's rating for degenerative joint disease of the cervical spine with cervical radiculopathy of the left upper extremity to 20 percent and the Veteran's rating for degenerative joint disease of the lumbosacral spine to 20 percent, both effective April 15, 2010.  Therefore, those issues have been modified as set forth above.  Also in the December 2010 rating decision, the RO granted entitlement to service connection for lumbar radiculopathy of the left lower extremity.  As the Veteran has not appealed this determination, it is not before the Board here.


FINDINGS OF FACT

1.  Prior to April 15, 2010, the Veteran experienced service-connected degenerative joint disease of the cervical spine, which presented as slight limitation of motion; the Veteran's forward flexion was limited to 35 degrees, and there was no ankylosis.

2.  From April 15, 2010, the Veteran experiences service-connected degenerative joint disease of the cervical spine with cervical radiculopathy, which presents as moderate limitation of motion with normal EMG of the cervical paraspinal muscles; the Veteran's forward flexion is limited to 30 degrees, and there is no ankylosis.

3.  Prior to April 15, 2010, the Veteran experienced service-connected degenerative joint disease of the lumbosacral spine, which presented as slight limitation of motion; the Veteran's forward flexion was 65 degrees, and there was no ankylosis.

4.  From April 15, 2010, the Veteran experiences service-connected degenerative joint disease of the lumbosacral spine, which presents as moderate limitation of motion; the Veteran's forward flexion is 45 degrees, and there is no ankylosis.  Radiculopathy of the left lower extremity has been separately rated.

5.  The competent medical evidence shows that the Veteran does not experience dislocation, "locking," subluxation, lateral instability, or compensable limitation of motion of his left knee; however, there is present arthritis and some limitation of motion.

6.  The competent medical evidence shows that the Veteran does not experience dislocation, "locking," subluxation, lateral instability, or compensable limitation of motion of his right knee; however, there is present arthritis and some limitation of motion.

7.  The Veteran has malunion in the clavicle of the left (minor) shoulder with no ankylosis, nonunion, or dislocation, prior to November 3, 2006.

8.  The Veteran's left shoulder malunion in the clavicle is limited in motion between his side and shoulder level at 75 degrees, from November 3, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for degenerative joint disease of the cervical spine, prior to April 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.321, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).

2.  The criteria for a disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine with cervical radiculopathy, from April 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.321, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).

3.  The criteria for a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine, prior to April 15, 2010,  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 3.321, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).

4.  The criteria for a disability evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine, from April 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 3.321, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).

5.  The criteria for a disability evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2010).

6.  The criteria for a disability evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2010).

7.  The criteria for a disability evaluation in excess of 10 percent from November 1, 1994 to November 2, 2006 for impingement syndrome of the left (minor) shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2010).

8.  The criteria for a disability evaluation in excess of 20 percent from November 3, 2006 to the present for impingement syndrome of the left (minor) shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran was notified of the general provisions of the VCAA by the RO in May 2003, May 2004, and May 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, informed the Veteran that, in order to substantiate his claims, the evidence needed to show that his disabilities had worsened, and provided other pertinent information regarding the VCAA.  The May 2006 letter contained notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the claims were readjudicated, and the December 2010 supplemental statement of the case was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been provided opportunities to submit evidence in support of his claims.  A review of the claims file shows that VA has conducted reasonable efforts to assist his in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His VA and private treatment records have been obtained and associated with his claims file.  Specifically, as directed in the Court's May 2009 decision, medical records from Dr. L were obtained and associated with the claims file.  Furthermore, the Veteran was afforded VA examinations in September 1996, March 1998, June 2005, November 2006, and April 2010.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  Therefore, the Board concludes that the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


II.  Analysis

Legal Criteria - General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, the Veteran was assigned higher ratings for his cervical spine, lumbar spine, and left shoulder disabilities.  As these are not full grants of the benefits sought, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, as the effective dates of the increases in rating were not set as the date of the filing of the initial claim, the Board will address the possibility of a "staged" rating for the separate periods established by the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Legal Criteria - Arthritis

Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Legal Criteria - Spine

Since the Veteran filed the current claims on appeal regarding disabilities of the spine, VA twice amended the Rating Schedule with respect to the rating criteria for disabilities of the spine.  Specifically, VA revised the criteria for evaluating spine disorders (other than intervertebral disc syndrome), effective September 26, 2003. 67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a claim, the Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7-2003, the General Counsel held that Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as it provides that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  The General Counsel held that the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  The General Counsel indicated that pursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.  The Veteran does, however, get the benefit of having both the old and new regulations considered for the period after the effective date of the change.  See VAOPGCPREC 3-00.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  A precedent opinion of the VA General Counsel, VAOPGCPREC 36- 97, held that Diagnostic Code 5293 for intervertebral disc syndrome involves loss of range of motion because the nerve defects and resulting pain associated with nerve injury may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important factor of disability. It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Prior to September 26, 2003 (but applicable to this appeal as the Veteran filed his claim prior to this date), disabilities manifested by limitation of motion of the lumbar spine were evaluated under Diagnostic Code (DC) 5292.  A 20 percent evaluation is warranted for moderate limitation of motion; a 40 percent rating is warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (prior to September 26, 2003).

Effective September 23, 2002, new criteria were established for rating of intervertebral disc syndrome.  See 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  Under the new regulations, VA is to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A rating of 60 percent is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A rating of 40 percent is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 20 percent is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

Note (1) of the new Diagnostic Code 5293 provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) of the new Diagnostic Code 5293 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  VA is to evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3) of the new Diagnostic Code 5293 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, VA is to evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect prior to September 23, 2002, intervertebral disc syndrome is rated as 60 percent disabling if pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  The condition is rated as 40 percent disabling if severe, with recurring attacks with intermittent relief.  Moderate disability with recurring attacks is rated as 20 percent disabling.  Mild intervertebral disc syndrome is rated as 10 percent disabling.

Effective September 26, 2003, VA revised the criteria for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These revisions consist of a new rating formula termed General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and encompass such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  The new diagnostic codes (DCs 5235-5243) include DC 5242 for degenerative arthritis and DC 5237 for lumbosacral or cervical strain.

Review of the General Rating Formula shows that it provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residual of injury or disease, a 20 percent evaluation is assigned when for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine; a 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation may be assigned in cases of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).

Notes appended to the General Rating Formula specify that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees; forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  Id., Note (1).

Legal Criteria - Knees

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is applied for moderate; and a 30 percent is rating is applicable for severe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

There is no rating in excess of 10 percent available under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for cartilage removal.

Limitation of flexion of a knee to 45 degrees warrants a 10 percent evaluation, while limitation to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a knee to 10 degrees warrants a 10 percent evaluation, while limitation to 15 degrees is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

Normal extension and flexion of the knee is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Legal Criteria - Left Shoulder

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  This code provides for a 20 percent evaluation for limitation of motion of the major or minor arm when motion is possible to the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major shoulder, and a 20 percent evaluation for the minor shoulder.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major shoulder, and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Pursuant to 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent evaluation is warranted for impairment of the clavicle or scapula when there is malunion, or nonunion without loose movement (minor extremity).  A 20 percent evaluation requires nonunion with loose movement or dislocation (minor extremity).

Analysis - Cervical Spine

The Veteran contends that his cervical spine disability is of greater severity than that contemplated by his 10 percent evaluation prior to April 15, 2010, and the 20 percent evaluation thereafter.

The record contains several VA orthopedic examinations, the earliest of which occurred in February 1995.  In the associated report, the Veteran reported a history of an in-service jeep accident and a feeling of generalized pain in the neck since this injury.  Pain was the chief symptom reported, and it was controlled with over-the-counter pain relievers.  X-ray reports were associated with the examination, and mild degenerative changes were found.

The Veteran's next VA examination occurred in March 1998.  In the associated report, the Veteran exhibited cervical strain, and there was no evidence of osteoarthritis in the cervical spine.  X-ray reports of September 1996 confirm a normal cervical spine.  In June 2005, the Veteran was again afforded a VA examination.  Associated with this examination were radiographic tests which found minimal degenerative disc disease at C5-C6 as well as osteophytes at C5-C6.  There were no significant facet or uncovertebral joint degenerative changes noted.  

In the VA examination, dated in November 2006, the Veteran reported a constant pain (10/10) which has required him to have a special ergonomic chair at his work.  The Veteran did not complain of a radicular pattern into the upper extremities in a dermatomal pattern; however, he did express a general shooting pain in a non-dermatomal pattern.  The Veteran's neck was tender to light touch, and forward flexion was to 35 degrees, extension to 35 degrees, right lateral flexion to 35 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees, all with pain.  The Veteran was not able to perform the range of motion tests more than twice due to pain.  The Veteran complained of severe pain throughout the examination, and the examiner was not able to assess the DeLuca factors because of an inability to perform multiple repetitions.  The Veteran was assessed as having mild degenerative disc disease and cervical strain, with the disability "seem[ing] to be greater than that which would be predicted by his X-ray results."

A January 2008 record of a private MRI of the cervical spine was normal.

In April 2010, the Veteran underwent VA examination.  He noted pain and crepitus in his neck with any movement.  He described stiffness and pain flare-ups from movement that could last from hours to days.  Examination of the neck revealed forward flexion to 30 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 40 degrees, left lateral rotation to 45 degrees, right lateral rotation to 50 degrees.  For all movements, there was pain on full rotation.  The Veteran could not complete three repetitions of any movement because of pain.  X-rays revealed mild degenerative disc disease at C4-C5 and C5-C6.  The diagnosis was degenerative cervical disc disease.

Initially, the Board observes that, although there is degenerative disc disease of the cervical spine, impairment attributable to this condition is currently minimal and does not provide a basis for an increase in the current 10 percent evaluation, prior to April 15, 2010.  The Veteran is entitled to have his neck condition of strain and osteoarthritis evaluated under pre- and post-regulatory criteria.  Under the provisions of pre-revision Code 5290, the Veteran can achieve a higher rating if he is able to show a moderate or severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The competent medical evidence of record does not show a limitation of motion which is greater than slight in severity.  Although terms such as "slight" and "moderate" are not defined, the Board must apply them in a manner which is "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  In so doing, the Board notes that pain is the chief manifestation, and that while such pain is reported to be severe, there is evidence which suggests that the Veteran overstates his symptoms.

Specifically, the June 2005 examiner mentioned the difficulty of examining the Veteran due to his stated pain, and the November 2006 report alludes to a conflict between the Veteran's stated painful symptoms and the extent of the disability confirmed by X-ray.  As this is the case, there criteria for a higher evaluation under old guidelines have not been met, prior to April 15, 2010.

Regarding post-revision criteria, the Board turns its attention specifically to the general formula for rating spine disorders.  Prior to April 15, 2010, there is no ankylosis present, and the Veteran did not show a limitation of his cervical spine to be less than 15 degrees, making assignment of a 30 percent evaluation or higher inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  There is a documented finding of cervical spine limitation to 35 degrees which, under the new rating criteria, would entitle the Veteran to a 10 percent rating.  Id.  As stated previously, there does appear to be some overstating of pain that the Veteran experienced.  This notwithstanding, the Board cannot ignore an objective medical finding of a displayed limitation of motion which was not specifically found to be overstated by the examiner.  As such, the Board will continue the Veteran's 10 percent evaluation for the Veteran's cervical spine disability, prior to April 15, 2010.  There is, simply, no evidence which would support a higher evaluation and the claim for an increase, prior to April 15, 2010, must therefore be denied.

Furthermore, from April 15, 2010, a disability rating in excess of 20 percent is not warranted.  Specifically, the Veteran's forward flexion was to 30 degrees, which is no more than moderate.  Furthermore, while the Veteran complained of sensory deficiencies due to his cervical disability, VA neurological examination in November 2010 revealed that needle EMG examination of the left, middle, and lower cervical paraspinal muscles was normal.  The November 2010 VA record shows that needle EMG examination of the selected muscles of the left upper extremity revealed slightly increased duration at the flexor cardi radialis and deltoid, as well as slightly reduced recruitment at the flexor carpi radialis.  However, the Veteran is already rated separately for his left shoulder disability, and the examiner indicated that the Veteran's effort was submaximal at the proximal muscles studied, indicating again that the Veteran was exaggerating his symptoms.  Therefore, the Veteran demonstrated no more than moderate limitation of motion, and there is no separately ratable neurologic disorder.

Regarding a disability evaluation specifically for the Veteran's arthritis, the Board notes that the resultant limitation of motion is ratable under joint-specific guidelines, making the application of Code 5003 inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Additionally, the factors established in the DeLuca decision are fully considered in the assignment of the 10 percent evaluation, prior to April 15, 2010, and 20 percent rating thereafter, as objective examination considered the Veteran's pain in assessing the degree of impairment of range of motion.  See DeLuca, supra. 

Analysis - Lumbar Spine

The Veteran has a 10 percent disability evaluation for degenerative joint disease of the lumbar spine, prior to April 15, 2010, and a 20 percent evaluation thereafter.  He contends, in essence, that his disability is of a more severe nature than contemplated by his current ratings.

In February 1995, the Veteran was assessed as having low back pain due to an in-service automobile accident.  The pain lasted four to six hours at a time and was offset with Motrin.  While there were some minimal indications of subjectively reported muscle spasms being present, there was no noted radiculopathy, and objective examination did not ascertain the presence of muscle spasms.  X-ray examination revealed small osteophytic spurs, and the disc spaces were preserved.

In March 1998, the Veteran again was afforded a VA orthopedic examination where the examiner reviewed February 1996 X-rays which stated that a tiny anterior spur along the anterior superior portion of L5 was of "doubtful significance."  The chief symptom was a mild localized back stiffness and the Veteran did not have a history of steroid injection or surgical intervention.  Osteoarthritis of the lumbar spine was entered in the diagnostic impression.

In June 2005, the Veteran had a radiographic viewing of his lumbar spine.  The diagnostic impression listed no abnormalities.  VA examination of the same date was unable to ascertain range of motion findings due to the Veteran's complaints of pain.  The examining physician noted that the Veteran was able to move while not under examination, and made an implication that the symptoms were exaggerated.

A March 2006 report of a private x-ray shows there were mild degenerative changes of the lumbosacral spine.

The Veteran was afforded VA examination in November 2006.  The associated findings showed a limitation of flexion to 65 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  There was a decreased sensation to light touch in the left lateral calf to monofilament testing.  Lumbar strain was entered as a diagnosis.

A January 2008 report of a private MRI of the lumbar spine revealed L4-L5 and L5-S1 discogenic degenerative disease and degenerative post arthrosis with mild bilateral neural foraminal stenosis at L5-S1.

In April 2010, the Veteran underwent VA examination.  He complained of constant, severe pain in his low back.  Flare-ups lasted for days.  On examination, forward flexion was to 45 degrees, extension was to 20 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 30 degrees, and left and right lateral rotation was to 20 degrees.  With all motion, there was pain with full rotation.  The Veteran could not perform three repetitions of any movement due to pain.  X-rays revealed bilateral sacrolitis and lumbar degenerative joint disease.  The diagnosis was degenerative arthritis of the lumbosacral spine.

Prior to April 15, 2010, the Veteran's diagnosis ranged from minimal arthritis to lumbar strain, and the Board will focus on the particular diagnostic criteria addressing each of these disorders.  Specifically, the Board will address pre-revision Codes 5292 pertaining to limitation of motion and 5295 pertaining to lumbosacral strain and post-revision Code 5237 applying the General Formula.  Under these guidelines, while the Board notes that the Veteran's limitation of motion has historically been exaggerated, the objective findings of limitation of flexion to 65 degrees do not support entitlement to a higher rating prior to April 15, 2010, even if there was full cooperation with the respective examiners.  Under current schedular guidelines, the degree of impairment (between 60 and 85 degrees) is not significant enough to grant an increase; and under old criteria, there is no showing that the disability is beyond slight in impairment or that there are objectively documented muscle spasms, abnormalities in the joint spaces or forced motion, or any significant neurological deficit (Goldthwaite's sign etc.), which would warrant a higher evaluation, prior to April 15, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Furthermore, from April 15, 2010, a disability rating in excess of 20 percent is not warranted.  The Veteran demonstrated no more than moderate limitation of motion of the lumbar spine with range of motion results that do not warrant an increased rating under either the pre-revision or revised criteria.  Furthermore, while the Veteran has been diagnosed with left lower extremity radiculopathy, this disability has been separately rated.  

Additionally, the Veteran's chief symptom of pain on use and respective limitation of motion upon repetition of movement is fully considered in the assignment of the 10 percent evaluation prior to April 15, 2010, and a 20 percent evaluation thereafter, in full compliance with jurisprudential precedent.  See DeLuca, supra.  As is the case with the Veteran's cervical spine, the disability of the lumbar spine is ratable for limitation of motion under joint-specific guidelines, making application of Code 5003 inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is, simply, no evidence which supports an increase under the schedular criteria. 

Analysis - Bilateral Knees

The Veteran is in receipt of separate 10 percent evaluations for patellofemoral syndrome of the right and left knee respectively.  He contends that his disability is of greater severity than contemplated by these evaluations.  Given that the right and left knee display essentially the same pathology, they will be discussed together for the sake of brevity.

VA examination in February 1995 did not find any abnormalities in the knees upon radiographic viewing, with a diagnosis of bilateral patellofemoral syndrome being entered.  March 1998 VA examination indicated that the Veteran was without specific history of a knee injury, and that there was no radiographically confirmed abnormality.  The chief complaint was of stiffness and discomfort of varying intensity, and there was no complaint of swelling or "giving way."  Bilateral retropatellar arthralgia was entered as an impression.

In June 2005, the Veteran was again afforded a VA examination.  The associated report showed subjective complaints of pain (reported 10/10 in intensity), and the Veteran reported locking occasionally (once a week), with "giving way" occurring on an irregular basis.  The Veteran did not report use of a brace or other assistive device; however, pain will onset within 10 minutes of walking or standing.  The Veteran stated that severe pain made it impossible for him to move his knees upon examination; but, he did flex his knees to 90 degrees when he was talking to the examiner.  Essentially, it was the examiner's opinion that the Veteran overstated his symptoms and that the subjective complaints of pain were not substantiated by the objective evidence of his disability.  It was the overall impression that the Veteran should be examined by an orthopedic specialist, and in November 2006, the Veteran again stated that he could not be examined due to too much pain.  In this VA examination, the Veteran was able to flex his knees to 110 degrees when he sat and spoke to the examiner.  Pain on repetitive motion or other DeLuca factors could not be assessed by the examiner as the Veteran stated he could not perform repeated exercises.  Overall, the examiner implied that the Veteran again was exaggerating his symptoms.

In April 2010, the Veteran underwent VA examination.  He complained of pain, swelling, redness, and warmth of his knees.  They also locked at times and felt unstable.  Flare-ups lasted for hours to days.  On examination, there was no effusion, heat, or erythema.  There was no medial or lateral ligamentous laxity.  McMurray's, Lachman's, and drawer tests were negative.  Flexion was to 110 degrees in the right knee and 120 degrees in the left knee, with no pain elicited.  There was no change following three repetitions.  X-rays revealed trace degenerative changes.  The diagnosis was degenerative arthritis of both knees.

There is a finding of arthritis in the most recent VA examination, with pain being the chief manifestation of a bilateral knee disorder.  A review of the record does not suggest instability or subluxation, and while there is a subjectively reported complaint of "locking" or "giving way," there is no evidence of a dislocation of cartilage or ankylosis which would entitle the Veteran to a higher or separate evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261.  June 2005 radiographic viewings did note some degenerative changes.  A rating under Code 5003 is appropriate in this instance, as the Veteran's limitation of motion was difficult to ascertain given the Veteran's lack of cooperation during two examinations and his ability to flexion to 110 degrees and 120 degrees during the most recent examination.  The 10 percent evaluation will be continued, as the Veteran has not met the criteria for an evaluation under joint-specific guidelines.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis - Left (minor) Shoulder

November 1, 1994 to November 2, 2006

The Veteran had his left shoulder examined on three separate occasions in the time period between November 1, 1994 and November 2, 2006, to include multiple radiographic findings.  The earliest examination, occurring in February 1995, included an X-ray report which showed a spurring left acromioclavicular joint which could have been causing impingement.  The following year, X-ray again confirmed spur formation of the acromioclavicular joint.  In March 1998, the Veteran was assessed as having posttraumatic osteoarthritis status-post acromioclavicular joint injury.  At that time, there was no evidence of impingement.

In June 2005 the Veteran was afforded an additional VA orthopedic examination, which again included radiographic studies.  Osteoarthritic changes were noted along with a predisposition to rotator cuff impingement.  The Veteran was unable to be examined objectively due to subjective reports of extreme pain.

During this period, there is no evidence of ankylosis, an impairment of the humerus, or compensable limitation of motion of the arm, making a rating under Codes 5200, 5201, and 5202 inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.  Regarding an impairment of the clavicle, the Veteran's documented spurring is evidence of malunion, making an assignment of a 10 percent rating under Code 5203 appropriate.  There is no evidence of dislocation or nonunion, making a higher evaluation under this provision unwarranted.  Id.  Furthermore, the disability associated with malunion in the shoulder joint contemplates any associated loss of motion, and since the specific provisions for malunion are applicable and provide for a compensable rating, Code 5003 is not for application in this case.  See 38 C.F.R. § 4.71a, Code 5003.  Also, as the Veteran has been unable to show how his range of motion is limited by pain, and as examiners have been unable to determine the effect of factors established in the DeLuca decision, there is no way that the Veteran can gain a higher evaluation under these grounds.  See DeLuca, supra.  There is, simply, no evidence which supports an increase in evaluation on a schedular basis.

November 3, 2006 to the Present

The Veteran had a VA examination in November 2006.  In the associated report, the examiner noted the following range of motion findings: Flexion to 75 degrees, abduction to 45 degrees, internal rotation to 90 degrees and external rotation to 45 degrees measured at zero degrees abduction.  The Veteran could repeat the movements four times with pain behavior.  Left shoulder strain with degenerative joint disease was assessed.

A December 2007 private x-ray report shows that there was no fracture or dislocation.  However, degenerative changes of the shoulder joints and a small calcific bursitis were noted.

In April 2010, the Veteran underwent VA examination.  The Veteran complained of pain whenever he lifted his left arm.  The flare-ups could last for days.  On examination, there was mild anterior tenderness, without deformity, swelling, heat, or erythema.  On examination forward flexion was to 60 degrees, and abduction was to 60 degrees.  There was pain on full flexion or abduction.  The Veteran was unable to accomplish internal or external rotation or perform three repetitions in any direction, due to pain.

These findings are significant, as they illustrate a range of motion limitation to midway between the side and shoulder level.  As this is the Veteran's minor extremity, the limitation warrants a 20 percent evaluation under Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Again, there is no demonstrated ankylosis, and the limitation of motion is compensable under joint-specific guidelines, making Code 5003 inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitations on motion are caused predominantly by pain, and such is fully considered in the assignment of a 20 percent rating, and the claim for an increase must be denied.  See DeLuca, supra.

Extraschedular Evaluation - All Claims

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

The RO considered the Veteran's claims under 38 C.F.R. § 3.321(b)(1) in the December 2010 supplemental statement of the case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for all of the disabilities on appeal.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  As pointed out in the Court's May 2009 decision, the Veteran has indicated that he was prescribed bed rest by Dr. L that resulted in missing work four to five days each month.  However, the records from Dr. L have been obtained and associated with the claims file.  They contain no evidence that the Veteran was prescribed bed rest for any of his disabilities.

The Board notes at this point that hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  As such, the Board finds that the competent evidence of record establishes that the Veteran was not prescribed bed rest by Dr. L for his disabilities that resulted in missing four to five days of work per month.

Separate from whether this absence from work was prescribed by the Veteran, the Board accepts his statements that he missed this much time from his job due to his disabilities.  The Veteran indicated during his April 2010 VA examination that he missed work for three to six days in a row at times, due to his musculoskeletal pain.  However, the Board points out that the Veteran attributed this missed work to all of his service-connected musculoskeletal disabilities.  A review of the claims file shows that the Veteran has been service connected for ten such disabilities, the combined rating of which is 60 percent and 70 percent during the appeal period.  The Board finds that the missed days of work that were reported by the Veteran due to all of these disabilities is contemplated in the combined rating assigned to these disabilities.  As such, for each musculoskeletal disability, a comparison between the levels of severity and symptomatology with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board further notes that the Veteran is employed full-time.  Moreover, there is no evidence in the medical records, described in some detail above, of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board therefore has determined that referral of any of these appeals for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine, prior to April 15, 2010, is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine with cervical radiculopathy, from April 15, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine, prior to April 15, 2010, is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, from April 15, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for impingement syndrome of the left (minor) shoulder from November 1, 1994 to November 2, 2006 is denied.

Entitlement to a disability rating in excess of 20 percent for impingement syndrome of the left (minor) shoulder from November 3, 2006 to the present is denied.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


